NO. 12-17-00342-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JUAN CARLOS MORALES-SIERRA,                      §      APPEAL FROM THE 294TH
 APPELLANT

 V.                                               §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §      VAN ZANDT COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Juan Carlos Morales-Sierra appeals his conviction for injury to a child. In one issue,
Appellant argues that the evidence is legally insufficient to support his conviction. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with injury to a child and pleaded “not guilty.” The
matter proceeded to a jury trial. Following the presentation of evidence, the jury found Appellant
“guilty” as charged. In accordance with an agreement between the parties, the trial court sentenced
Appellant to imprisonment for two years, but suspended Appellant’s sentence and placed him on
community supervision for five years. This appeal followed.


                                  EVIDENTIARY SUFFICIENCY
       In his sole issue, Appellant argues that the evidence is legally insufficient to support his
conviction for injury to a child. Specifically, he contends that there is no evidence that he
committed the offense with the requisite mental state.
Standard of Review and Governing Law
       The Jackson v. Virginia1 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v. State,
323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Legal sufficiency is the constitutional minimum
required by the Due Process Clause of the Fourteenth Amendment to sustain a criminal conviction.
See Jackson, 443 U.S. at 315–16, 99 S. Ct. at 2786–87; see also Escobedo v. State, 6 S.W.3d 1, 6
(Tex. App.–San Antonio 1999, pet. ref’d). The standard for reviewing a legal sufficiency
challenge is whether any rational trier of fact could have found the essential elements of the offense
beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at 2789; see also Johnson v.
State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is examined in the light most
favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at 2789; Johnson, 871 S.W.2d
at 186. A jury is free to believe all or any part of a witness’s testimony or disbelieve all or any
part of that testimony. See Lee v. State, 176 S.W.3d 452, 458 (Tex. App.–Houston [1st Dist.]
2004), aff’d, 206 S.W.3d 620 (Tex. Crim. App. 2006). A successful legal sufficiency challenge
will result in rendition of an acquittal by the reviewing court. See Tibbs v. Florida, 457 U.S. 31,
41–42, 102 S. Ct. 2211, 2217–18, 72 L. Ed. 2d 652 (1982).
       Circumstantial evidence is as probative as direct evidence in establishing guilt, and
circumstantial evidence alone can be sufficient to establish guilt. Rodriguez v. State, 521 S.W.3d
822, 827 (Tex. App.–Houston [1st Dist.] 2017, no pet.) (citing Sorrells v. State, 343 S.W.3d 152,
155 (Tex. Crim. App. 2011)). Each fact need not point directly and independently to the guilt of
the appellant, as long as the cumulative force of all the incriminating circumstances is sufficient
to support the conviction. See Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Juries
are permitted to draw multiple reasonable inferences as long as each inference is supported by the
evidence presented at trial. Id. at 15. Juries are not permitted to come to conclusions based on
mere speculation or factually unsupported inferences or presumptions. Id. An inference is a
conclusion reached by considering other facts and deducing a logical consequence from them,
while speculation is mere theorizing or guessing about the possible meaning of facts and evidence
presented. Id. at 16.



       1
           443 U.S. 307, 315–16, 99 S. Ct. 2781, 2786–87, 61 L. Ed. 2d 560 (1979).


                                                        2
       The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
       To prove the charges alleged in the indictment, the State was required to demonstrate that
Appellant intentionally or knowingly caused bodily injury to a child under fourteen years of age.
See TEX. PENAL CODE ANN. § 22.04(a)(3), (c)(1) (West Supp. 2017). Injury to a child is a “specific
result” offense; that is, the culpable mental state relates not to the nature of or circumstances
surrounding the charged conduct, but to the result of the conduct. See Westfall v. State, 782
S.W.2d 951, 953 (Tex. App.–Austin 1990, pet. ref’d). A person acts intentionally, or with intent,
with respect to a result of his conduct when it is his conscious objective or desire to cause the
result. See TEX. PENAL CODE ANN. § 6.03(a) (West 2011). A person acts knowingly, or with
knowledge, with respect to a result of his conduct when he is aware that his conduct is reasonably
certain to cause the result. Id. § 6.03(b). “Bodily injury” means physical pain, illness, or any
impairment of physical condition. Id. § 1.07(a)(8) (West Supp. 2017).
Evidence at Trial
       In the case at hand, Terri Baker of the Texas Department of Family and Protective Services
(TDFPS) testified that on September 23, 2012, in response to a call from law enforcement, she
traveled to a hospital emergency room in Kaufman, Texas. There, she observed R.S., a five-year-
old child, who had injuries to his face. Baker took photographs of R.S.’s injuries, which were
admitted into evidence.
       Appellant’s wife and R.S.’s mother, Elizabeth Cervantes, testified that she was working
the night shift at a Mobil gas station in Wills Point, Texas on the night in question. Cervantes
further testified that Appellant and their children came to the store that night to have dinner with
her. Cervantes stated that after they ate, Appellant and the children went home, but later returned
to the store to inform Cervantes that R.S. sustained a minor injury to his eye when his sister, M.C.,
accidentally kicked him. Cervantes stated that she went home after work, went to sleep, and when
she awakened the next morning, she observed other marks on R.S.’s face in addition to the injury
she observed previously. Cervantes testified that Appellant and the children went to church. She



                                                 3
testified that later that day, a police officer came to her home,2 observed the marks on R.S.’s face,
and called for medical personnel, who transported R.S. by ambulance to the hospital.
        M.C. testified that she kicked R.S. in the eye while performing a cartwheel in the living
room on the night in question. But M.C. stated that she did not cause the other injuries to R.S.’s
face. M.C. also testified that she heard R.S. crying in Cervantes’s room when Appellant was in
the room alone with R.S. that night. She stated that she saw the other injuries to R.S.’s face the
next morning and that no one entered R.S.’s room after he went to bed.
        Wills Point Police Officer Rob Powell testified that he responded to a call regarding an
injured child and made contact with R.S. at his residence. Powell further testified that R.S. had
contusions on his face and, as a result, he called for emergency medical personnel, who transported
R.S. to Kaufman Presbyterian Hospital. Powell stated that he contacted TDFPS and interviewed
Appellant, who gave a written statement suggesting that R.S. injured himself while he was asleep.
Powell further stated that he later arrested Appellant for injury to a child and Appellant made a
subsequent statement while in custody that R.S was in trouble because he was not listening to
Appellant at the store and Appellant “went out of control.” Powell also testified that, in his
statement, Appellant asserted as follows: “I agree that I have a problem. I wanna fix it. I’m really
sorry. I didn’t want to hurt my son. He is the world to me.”
        R.S. testified as the state’s final witness. He identified himself in the photographs depicting
his injuries, but stated he did not know how the injuries occurred or who caused them.
Discussion
        Based on our review of the record, including the aforementioned evidence, both direct and
circumstantial, we conclude that the jury reasonably could have found that Appellant sought to
discipline R.S. for misbehaving at the store earlier that night. Further, based on the evidence that
Appellant was alone in a room with R.S. and was “out-of-control” to such an extent that R.S.’s
cries were overheard by M.C. in another room of the house, the jury reasonably could have found
that Appellant subjected R.S. to some form of painful corporal discipline. Moreover, from this
evidence, it is reasonable for the jury to have found that Appellant was aware that physically
disciplining a five-year-old child in a pain-inducing, out-of-control manner is reasonably certain
to cause the child to sustain bodily injury. See id. § 6.03(b); see also Allen v. State, 478 S.W.2d
2
           The record reflects that a relative, Enrique Dupree, observed the bruises on R.S.’s face during church
services, became concerned for R.S.’s well-being, and called the police.


                                                       4
946, 947 (Tex. Crim. App. 1972) (stating that knowledge and intent can be inferred from accused’s
conduct and remarks, as well as surrounding circumstances of acts in which accused engaged).
Lastly, based on the testimony concerning R.S.’s cries while he was alone with Appellant and the
evidence that he had bruising on his face, the jury reasonably could have found that R.S. suffered
bodily injury as a result of Appellant’s conduct. See TEX. PENAL CODE ANN. § 1.07(a)(8); Garcia
v. State, 367 S.W.3d 683, 688 (Tex. Crim. App. 2012) (“Any physical pain, however minor, will
suffice to establish bodily injury.”). Therefore, having viewed the evidence in the light most
favorable to the jury’s verdict, we hold that the evidence is legally sufficient to support Appellant’s
conviction. See Brooks, 323 S.W.3d at 895; see also TEX. PENAL CODE ANN. § 22.04(a)(3), (c)(1).
Appellant’s sole issue is overruled.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                   GREG NEELEY
                                                                      Justice

Opinion delivered October 10, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 10, 2018


                                         NO. 12-17-00342-CR


                              JUAN CARLOS MORALES-SIERRA,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 294th District Court
                      of Van Zandt County, Texas (Tr.Ct.No. CR13-00158)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.